Citation Nr: 0001940	
Decision Date: 01/24/00    Archive Date: 02/02/00

DOCKET NO.  94-40 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

The veteran's mother and his brother


ATTORNEY FOR THE BOARD

T. Reichelderfer, Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to July 
1967.

This appeal arises from a rating decision of June 1993 from 
the New Orleans, Louisiana, Regional Office (RO), which found 
that new and material evidence had not been received to 
reopen the claim for service connection for schizophrenia.  
The veteran perfected an appeal to that decision and the 
claim was then reopened in an undated hearing officer's 
decision.  The Board of Veterans' Appeals (Board) remanded 
the case to the RO in October 1996 for further evidentiary 
development and adjudication.  The case was returned to the 
Board and in a June 1997 decision, the veteran's claim was 
denied.  The veteran appealed the Board's decision to the 
U.S. Court of Appeals for Veterans Claims (Court).  In a 
March 1999 Order from the Court, the Board's decision was 
vacated and the case was remanded to the Board for further 
action in accordance with the Court's Order.  [citation redacted].
The case is again before the Board for consideration.

The record before the Board indicates that in May 1998, the 
veteran granted his brother a general power of attorney to 
manage his affairs.  The veteran's brother has been assisting 
the veteran with his claim.


REMAND

The Court's Order remanded this case to the Board to obtain a 
medical advisory opinion as to the time of onset and etiology 
of the veteran's mental disorder.  However, upon further 
review of the claims file, the Board finds that this case 
should be returned to the RO for additional evidentiary 
development prior to requesting the medical opinion.  This 
further evidentiary development will ensure that the medical 
advisory opinion is a fully informed one and that the Board 
has all available evidence before it so that an equitable 
disposition of the veteran's claim can be rendered.

The discharge examination indicates that veteran had 
depression and excessive worry due to service adjustment.  
This record raises the possibility that the veteran may have 
received a mental health evaluation during service.  When the 
RO conducted the initial development of the veteran's claim 
in 1967, only the service medical records were requested.  
However, mental hygiene records are not associated with the 
service medical records and it is unclear as to whether or 
not they were specifically requested by the RO.  Therefore, 
to ensure that the Department of Veterans Affairs (VA) has 
all possible relevant records of any treatment during 
service, the RO should make further attempts to locate any 
service mental hygiene records related to the veteran.  See 
M21-1, Part III, Para. 4.17f(2).  

The veteran's representative has asserted that the veteran 
was admitted to a VA hospital for treatment of schizophrenia 
in November 1967.  The basis for this assertion is not shown 
in the claims file since the file does not contain any 
records related to a VA psychiatric hospitalization in 1967.  
The veteran filed his initial claim for benefits in November 
1967 and listed his address as New Orleans.  In order to make 
sure that the record before the Board is complete, the RO 
should try to obtain the records of any psychiatric 
hospitalization in 1967 at the VA Medical Center at New 
Orleans, Louisiana.

The claims file contains two statements from [redacted] who was the veteran's supervisor during service.  
One of these statements indicates that the veteran's behavior 
during service was consistent with the onset of 
schizophrenia.  A July 1996 statement from the veteran's 
brother indicates that Mr. [redacted] was a practicing mental 
health professional in 1996.  However, with the exception of 
the assertion by the veteran's brother concerning Mr. [redacted], 
the claims file does not show what qualifications Mr. [redacted] 
may have to render a medical opinion.  In order to accord Mr. 
[redacted]'s statements proper weight and probative value, the RO 
should make arrangements in order to obtain verification of 
Mr. [redacted]'s qualifications as a mental health professional.  

The Court has held that the duty to assist veterans in the 
development of facts pertinent to their claims, under 
38 U.S.C.A. § 5107(a) (West 1991) and 38 C.F.R. § 3.103(a) 
(1999), as set forth in Littke v. Derwinski, 1 Vet.App. 90 
(1990), requires that the VA accomplish additional 
development of the evidence if the record currently before it 
is inadequate.  

Accordingly, the case is REMANDED for the following:

1.  The RO should initiate a records 
search inquiry to be undertaken by the 
National Personnel Records Center (NPRC) 
and/or the appropriate service department 
in order to obtain copies of any and all 
medical records relating to any treatment 
afforded to the veteran at the Air Force 
Hospital at Mather Air Force Base, 
California, from January 1967 to July 
1967.   All attempts to secure any 
available records should be documented 
and all records received in response to 
this inquiry should be associated with 
the claims folder.

2.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him since 
service for psychiatric symptoms.  Any 
additional VA medical records identified 
by the veteran should be obtained 
pursuant to established procedure.  The 
RO should specifically request the VA 
Medical Center in New Orleans, Louisiana, 
to provide legible copies of records 
related to any psychiatric 
hospitalization pertaining to the veteran 
from July 1967 to December 1967.  If any 
records have been retired to a records 
repository, action should be taken to 
retrieve such records.  If the Medical 
Center finds that that there are no 
pertinent hospitalization records, this 
should be so stated and the statement 
associated with the claims file.

3.  With respect to non-VA health care 
providers identified by the veteran, the 
RO should request his authorization to 
release any indicated private medical 
records to the VA.  Upon receipt of his 
signed authorization, the RO should 
attempt to obtain copies of treatment 
records identified by the veteran.  All 
treatment records obtained as a result of 
this inquiry should be associated with 
the claims folder.  If the RO is unable 
to obtain the records identified by the 
veteran, he should be notified of the 
negative results and should be afforded 
an opportunity to get the records 
himself.   

4.  The RO should ask the veteran to 
provide the address of  
[redacted] and any other information that would 
assist in identifying Mr. [redacted]'s 
education and/or any other experience 
that would qualify him as a mental health 
professional capable of providing 
competent medical opinions.

5.  Once the above-requested records have 
been obtained and associated with the 
claims folder, the RO should refer the 
entire claims folder to a VA psychiatrist 
who should review the entire medical 
history of record, and based on that 
review should specifically express 
medical opinions on the following 
questions: (1) what is the correct 
diagnosis or diagnoses of any existing 
psychiatric disorder; (2) if the veteran 
is currently suffering from a psychosis, 
the psychiatrist should indicate whether 
there is evidence or medical findings 
establishing a probability that the 
psychosis was present in service or 
within the first year after the veteran's 
final separation from service.  In this 
regard, the psychiatrist should review 
the service records and indicate whether 
in light of all the medical evidence of 
record, the behavior exhibited by the 
veteran in service could be medically and 
reasonably regarded as the early 
manifestations of a psychotic disorder.  
(3) If the veteran's psychiatric disorder 
is found to be of post service 
incurrence, the psychiatrist should 
indicate the approximate date of onset 
based on the medical documentation on 
file.  (4) If the veteran is found to 
have had a personality and/or behavior 
disorder in service, the psychiatrist 
should indicate based on the medical 
records whether it can be medically 
concluded that the condition became worse 
or was in any way aggravated by service.  
The physician must provide a 
comprehensive report containing complete 
rationale for all the opinions expressed.  
If the physician feels that an 
examination is deemed necessary in order 
to provide the requested opinions, then 
an examination should be promptly 
scheduled.  The claims folder and a copy 
of this remand are to be made available 
to the examiner prior to the examination. 

6.  Thereafter, the RO should review the 
claims folder and ensure that the 
aforementioned report is complete and in 
compliance with the above directives.  If 
the report is deficient in any manner, it 
must be returned to the psychiatrist for 
correction. 38 C.F.R. § 4.2 (1999)
and Stegall v. West, 11 Vet.App. 268 
(1998)

7.  Subsequently, the RO should 
readjudicate the claim for service 
connection for schizophrenia with 
consideration given to all of the 
evidence of record, including any 
additional medical evidence obtained 
pursuant to this remand. In adjudicating 
the veteran's claim, the RO should 
consider carefully and with heighten 
mindfulness the benefit of the doubt 
rule.  38 U.S.C.A. § 5107(b).  If the 
evidence is not in equipoise, the RO 
should explain why.  See Cartwright v. 
Derwinski, 2 Vet. App. 24, 26 (1991).

8.  The veteran is hereby informed that 
he may furnish additional evidence and/or 
argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992); Booth v. Brown, 8 
Vet. App. 109, 112 (1995); and 
Kutscherousky v. West, 12 Vet.App. 419 
(1999).  He is further advised that he 
should assist the RO in the development 
of his claim, and that failure to 
cooperate or to report for any scheduled 
examination without good cause may result 
in an adverse decision. See 38 C.F.R. § 
3.655 (1999) and Wood v. Derwinski, 1 
Vet. App. 191, 193 (1991).  In this 
regard, the RO must document any failure 
of the veteran to cooperate or to report 
for any scheduled examination. 

If upon completion of the above actions the claim remains 
denied, the veteran and his representative should be 
furnished a supplemental statement of the case which 
summarizes all pertinent evidence, fully cites the applicable 
legal provisions and reflects clear explanation of the 
decision reached.  The veteran and his representative should 
then be afforded a reasonable amount of time within which to 
respond thereto.  Thereafter, the case should be returned to 
the Board for appellate consideration, if otherwise in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action unless otherwise 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals
	

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


